Dear Mr. Gaudin:
You, as the representative of the St. Landry Parish Police Jury Job Training Partnership Act program (JTPA), have requested an opinion from this office with regard to whether a JTPA employee, who has taken disability retirement, must be allowed to return to her job, if she chooses.  I understand that the employee in question did not serve in a classified or tenured position, that they have, in fact, retired and are receiving retirement benefits, and that the JTPA program has hired someone to fill the vacancy left by this employee's retirement.
The question presented appears to be one purely related to employment law. As this employee was an "at will" employee, their voluntary termination of their employment (in this case, by retirement) would end whatever "right" they previously had to hold the job.  Therefore, it is the opinion of this office that the St. Landry Parish Police Jury Job Training Partnership Act program has no obligation to re-employ this employee.
Yours very truly
                              RICHARD P. IEYOUB Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RIP/NWE:pb-1699o